DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants’ arguments dated 06 July 2022.  Claims 13-20 are pending in the application.  No claims have been amended.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of EP Application No. EP18382741.9 was received on 14 April 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 06 May 2021 have been considered by the examiner.

Drawings
The drawings filed on 14 April 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US PGPub 2002/0001006 A1), hereinafter Matsumoto, in view of Manes et al. (US PGPub 2003/0116041 A1), hereinafter Manes, and further in view of Wander et al. (US PGPub 2017/0320341 A1), hereinafter Wander.
With regard to Claim 13, Matsumoto discloses an ink-jet printing heads protection system in a digital printing machine (Abstract; Fig. 7B), the system comprising: 
a chassis comprising a first sub-chassis supporting one or more supports and a second sub-chassis supporting ink-jet print heads (¶0052), the supports define a band path in which a band of sheet material is supported and guided in a taut manner and conveyed in a direction of conveyance (Figs. 4, 7A), and 
the first sub-chassis is movable between the printing position (Fig. 7A) and a secure position in which the distance between the printing segments and the ink-jet print heads is bigger than in the printing position (Fig. 7B), being the first sub-chassis actuated by a first actuator (¶0070);
the system further comprises: 
a thickening detector (¶0048-0049; splice sensor 28) configured to detect a thickening in the first position of the band of sheet material (¶0048-0049; splice sensor 28), generating a thickening presence signal (¶0049); and/or 
a metering device configured to determine a correspondence between a given portion of the band of sheet material placed in the first position and a pre-stored thickening position data, generating a thickening presence signal; and/or 
a thickener device configured to create a thickening in the first position of the band of sheet material, generating a thickening presence signal; 
a control unit (¶0049; controller 16) connected to the first actuator and configured to activate the first actuator (Fig. 7B, ¶0070; shifter mechanism 89) in response to the thickening presence signal (Claims 1, 6, 7), to move the first sub-chassis from the printing position (Fig. 7A) to the secure position (Fig. 7B).
Matsumoto does not explicitly disclose a chassis comprising a first sub-chassis supporting one or more supports and a second sub-chassis supporting ink-jet print heads.  However, this feature is seen as an inherent teaching of the device, since the rollers (support), actuators and heads must be held by some type of frame/chassis and not simply floating in air or self-levitating , in order to function as intended.  Further, Matsumoto discloses the inkjet printing head having arrays of nozzles for recording multiple colors, but does not explicitly disclose more than one ink jet head.  Matsumoto does not explicitly disclose the ink-jet print heads are disposed orthogonal to and spaced apart less than 5mm from a printing segment of the band of sheet material when the band of sheet material is in a printing position; characterized in that said the supports comprises: one rotary roller defining a cylindrical arch shaped band path comprising a plurality of successive printing segments; or a plurality of parallel rotary rollers defining a polygonal arch shaped band path comprising a plurality of successive printing segments; although the chassis of Matsumoto is seen as an inherent feature of the invention, the chassis is not explicitly disclosed to move from the printing position to the secure position.
The secondary reference of Manes discloses a chassis and sub-chassis supporting one or more supports and a second sub-chassis supporting ink-jet printheads (Figs. 1-3; ¶0005); and to move the first sub-chassis from the printing position (Fig. 2, dashed lines) to the secure position (Fig. 2, solid lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chassis and heads of Manes, with the protection system of Matsumoto, in order fix the heads to a frame and adjust them as one set to the medium, as taught by Manes (¶0002, 0004).
The tertiary reference of Wander discloses the ink-jet print heads are disposed orthogonal to and spaced apart less than 5mm from a printing segment of the band of sheet material when the band of sheet material is in a printing position (¶0108; Fig. 5); characterized in that said the supports comprises: one rotary roller defining a cylindrical arch shaped band path comprising a plurality of successive printing segments (Figs. 1, 5; rotary roller 241; printing segment 221 for each roller); or a plurality of parallel rotary rollers (241; Figs. 1, 5) defining a polygonal arch shaped band path comprising a plurality of successive printing segments (Figs. 1, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spacing of Wander, with the combination of Matsumoto-Manes, in order to have high print quality, as taught by Wander (¶0018).

With regard to Claim 14, Matsumoto further discloses wherein each printing segment is defined coincident with a single rotary roller (Fig. 1; heads 29, 30 with associated roller), or each printing segment is defined between two successive rotary rollers, or each printing segment is defined coincident with flat plates placed in between said the multiple plurality of parallel rotary rollers defining a polygonal arched band path.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, in view of Manes, in view of Wander, and further in view of Profaca et al. (US PGPub 2017/0313109 A1), hereinafter Profaca.
With regard to Claim 15, Matsumoto-Manes-Wander do not explicitly disclose wherein the ink-jet printing heads are grouped in printing units, each printing unit comprising one bridge provided with: linear guides, having a length greater than the width of the band path and which extends in a transverse direction (DT) tangent to the respective printing segment and perpendicular to the direction of conveyance, and with a carriage slidable disposed on the guides, the carriage containing at least the ink-jet print heads of the printing unit and the carriage being connected to a second actuator configured to move the carriage along the guides; so that the ink-jet printing heads are movable from a position opposed to a printing segment to a maintenance position in which the ink-jet print heads are disposed in a position non-opposed to the band path, on one side of the printing segment.
The quaternary reference of Profaca discloses wherein the ink-jet printing heads (Abstract; Figs. 1-2) are grouped in printing units (15), each printing unit (15) comprising one bridge (Figs. 1-2) provided with: 
linear guides (100, 200), having a length greater than the width of the band path and which extends in a transverse direction tangent to the respective printing segment (Figs. 1-2) and perpendicular to the direction of conveyance (Figs. 1-2), and with 
a carriage slidable disposed on the guides (Figs. 8-9; ¶0219), the carriage containing at least the ink-jet print heads of the printing unit (Fig. 8) and the carriage being connected to a second actuator configured to move the carriage along the guides (Fig. 5; ¶0215); so that the ink-jet printing heads (16) are movable from a position opposed to a printing segment (Fig. 3) to a maintenance position in which the ink-jet print heads are disposed in a position non-opposed to the band path (Fig. 4), on one side of the printing segment (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the printing units of Profaca, with the combination of Matsumoto-Manes-Wander, in order to simplify replacement of heads in order to minimizes downtime, as taught by Profaca (¶0008).

With regard to Claim 16, Matsumoto-Manes-Wander do not explicitly disclose wherein each bridge is attached to the second sub-chassis at a first anchoring point by an adjustment device and at a second anchoring point by an articulation or by another adjustment device, the first anchoring point and the second anchoring point being spaced apart, and each adjustment device is independently controlled and comprises a mechanism determining a movement of the corresponding first or second anchoring point of the bridge with respect to the second sub-chassis.
The quaternary reference of Profaca discloses wherein each bridge (Figs. 1-2; 15) is attached to the second sub-chassis at a first anchoring point by an adjustment device (Fig. 4; 204, 208) and at a second anchoring point by an articulation or by another adjustment device (Fig. 4; opposite side 204, 208), the first anchoring point and the second anchoring point being spaced apart (Fig. 4; on opposite ends), and each adjustment device is independently controlled and comprises a mechanism determining a movement of the corresponding first or second anchoring point of the bridge with respect to the second sub-chassis (¶0215; lift rods 204).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, in view of Manes, in view of Wander, and further in view of Albright et al. (US PGPub 20210286563 A1), hereinafter Albright.
With regard to Claim 17, Matsumoto-Manes-Wander do not explicitly disclose wherein the thickener device is an automatic splicer configured to adhere one final end of one partial band of sheet material to one initial end of another successive partial band of sheet material to create the continuous band of sheet material, creating a thickened splice.
The quaternary reference of Albright discloses wherein the thickener device is an automatic splicer configured to adhere one final end of one partial band of sheet material to one initial end of another successive partial band of sheet material to create the continuous band of sheet material, creating a thickened splice (¶0018, automatic splicer 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic splicer of Albright, with the combination of Matsumoto-Manes-Wander, in order to allow the printer to receive an uninterrupted supply of printable web from one web supply roll to the next web supply roll, as taught by Albright (¶0001).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, in view of Manes, in view of Wander, and further in view of Carson et al. (US PGPub 2015/0290919 A1), hereinafter Carson.
With regard to Claim 18,  Matsumoto-Manes-Wander  do not explicitly disclose wherein the thickening detector is selected among: an optical detector directed towards the band of sheet material; a thickness meter for metering the thickness of the band of sheet material; a roughness detector in contact with at least one face of the band of sheet material.
The quaternary reference of Carson discloses wherein the thickening detector is selected among: an optical detector directed towards the band of sheet material (¶0022); a thickness meter for metering the thickness of the band of sheet material; a roughness detector in contact with at least one face of the band of sheet material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical splice sensor of Carson, with the combination of Matsumoto-Manes-Wander, in order to respond to the detection of the splice in a selected manner, as taught by Carson (¶0022).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowance for Claim 19 is that applicants claimed invention includes an ink-jet printing heads protection system in a digital printing machine wherein the digital printing machine further comprises an image detector facing a freshly printed surface of the band of sheet material downstream from the printing segments configured to capture images thereof and configured to send said the captured images to the control unit, the control unit is configured to perform an automatic analysis of the captured images to detect rubbing printing defects and/or ink-jet obturation printing defects, and the control unit is configured to activate the first actuator to move the first sub- chassis away from the ink-jet print heads and/or to move printing units from a position opposed to a printing segment to the maintenance position in response to the detection of rubbing printing defects and/or ink-jet obturation printing defects.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 20 is allowable because it depends from Claim 19.

Response to Arguments
Applicant's arguments, see pages 1-3, filed 06 July2022 with respect to the rejection(s) of claim(s) 13-14 under 35 U.S.C. 103, have been fully considered, but they are not found persuasive. 
Re. Claims 13: Applicant argues that there is no motivation to combine the cited references of Matsumoto and Manes (Applicant pg. 2).   Specifically, applicant contends that one of ordinary skill in the art would not look to Manes “to find a solution on how to modify the distance between the web material and the print heads while printing”.  However, the Examiner respectfully disagrees.  First, applicant appears to leave unaddressed the inherency rejection of Claim 13, that although not explicitly disclose, a chassis/framework of some sort must exist, since the rollers and heads are not self-levitating.  Secondly, Manes is disclosed not for the purpose “to find a solution on how to modify the distance between the web material and the print heads while printing”, but for the purposes of showing the chassis/framework as claimed for the heads and roller support of the media.  The motivation for combination as disclosed in the rejection is for the purposes of fixing the heads to a frame for adjustment as one set to the medium, as taught by Manes (¶0002, 0004).  That Manes discloses a movement mechanism for the chassis does not render the motivation for the chassis itself non-obvious.  On the contrary, the movement mechanism provides evidence of the ability of a chassis to be moved up and down, as disclosed in Matsumoto.  Thus, applicant’s arguments are not found to be persuasive.

Re. Claims 15-16: Applicant argues that the reference of Profaca does not disclose “linear guides, having a length greater than the width of the band path and which extends in a transverse direction tangent to the respective printing segment and perpendicular to the direction of conveyance” (Applicant pgs. 3-4).  However, the examiner respectfully disagrees.  The linear guides (100, 200) extend in all directions and have a length greater than the width of the band path as shown (see Figs. 1-2).  Applicant argues the linear guides of Profaca “do not extend in a transverse direction tangent to the respective printing segment,” however, the guides extend in all directions, as shown.  Thus, applicant finds this argument not to be persuasive. 

Applicant's arguments, see page 4, filed 06 July 2022 with respect to the rejection(s) of claim(s) 17 and 18 under 35 U.S.C. 103 are found not persuasive based on the dependency to Claim 13. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853